REGAN, Judge.
Plaintiff, Henry F. Owsley, Jr., instituted this suit against the defendant, John Stillet, endeavoring to recover' the sum of $125:67, representing property damages incurred by him on August 14, 1952, at approximately 2:20 p. m., in St. Charles Avenue, when his car was struck by defendant’s vehicle as he attempted- to back into a metered parking space.
Defendant answered and admitted the occurrence of the accident, but denied that he was guilty of any negligence in relation thereto and, in the alternative, pleaded the contributory negligence of the plaintiff.
From a judgment dismissing, plaintiff’s suit he has prosecuted this appeal.
There were no witnesses to the accident other than the ■ operators of the respective vehicles.
"Plaintiff related that he was in the process of backing his car into a metered parking *41area in St. Charles Avenue and when it was on a forty-five degree ángle-, the rear thereof was struck by the véhicle of defendant, who was attempting to nose the front thereof into this, same area. ■ ■ '
Defendant’s version is in irreconcilable conflict with that of the plaintiff. Defendant related that he had completely parked his vehicle in this, metered area when plaintiff backed his automobile into his car.
Obviously only a question of fact is posed for our consideration. We are of the opinion that no useful purpose would be served by indulging in a laborious discussion of the conflicting testimony or endeavoring to reconcile the respective litigants’ version of the accident. The trial court accepted the defendant’s version thereof and our analysis of the record reveals no reversible error.
For the reasons assigned the judgment appealed from is affirmed.
Affirmed.
JANVIER, J.,'absent.